     Case 1:13-cr-00196-DAD-BAM Document 50 Filed 01/07/21 Page 1 of 1


1    HEATHER E. WILLIAMS, CA State Bar No. 122664
     Federal Defender
2    MEGHAN D. MCLOUGHLIN, NY State Bar No. 5342100
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, California 93721
4    Telephone: (559) 487-5561
     Facsimile: (559) 487-5950
5
     Attorneys for Defendant
6    RICKY LEWIS HILL
7
8                                 IN THE UNITED STATES DISTRICT COURT
9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                  Case No. 1:13-cr-00196-DAD-BAM
12                              Plaintiff,
                                                 SEALING ORDER
13               vs.
14    RICKY LEWIS HILL,
15                              Defendant.
16
17
              GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Supplemental
18
     Exhibit D to Defendant Ricky Hill’s Sentencing Memorandum, shall be filed under seal until
19
     further order of the Court.
20
21
     IT IS SO ORDERED.
22
         Dated:        January 7, 2021
23                                                     UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                                   1
     [Proposed] Sealing Order
